                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-081-MOC-DCK

 LANCE DEAN SHEPARDSON, on behalf of                    )
 himself and all others similarly situated,             )
                                                        )
                Plaintiffs,                             )
                                                        )
    v.                                                  )      ORDER
                                                        )
 LAWNSTARTER, INC.,                                     )
                                                        )
                Defendant.                              )
                                                        )


         THIS MATTER IS BEFORE THE COURT on the “Application For Admission To

Practice Pro Hac Vice” (Document No. 4) filed by Lawrence B. Serbin, concerning Stephen Taylor

on February 13, 2020. Stephen Taylor seeks to appear as counsel pro hac vice for Plaintiffs. Upon

review and consideration of the motion, which was accompanied by submission of the necessary

fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the

“Application For Admission To Practice Pro Hac Vice” (Document No. 4) is GRANTED.

Stephen Taylor is hereby admitted pro hac vice to represent Plaintiffs.



                                         Signed: February 18, 2020
